Citation Nr: 1502342	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-23 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection may be granted.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In July 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of the hearing is of record.  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The May 2007 rating decision that denied service connection for bilateral hearing loss is final as the Veteran did not initiate an appeal or submit new and material evidence within one year of that decision.  

2.  Evidence received since the May 2007 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received, and the petition to reopen the issue of service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his previously denied claim for service connection for bilateral hearing loss. 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285  (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

A May 2007 rating decision denied service connection for bilateral hearing loss because there was no evidence of a nexus to service.  The Veteran was notified of the denial that same month and did not file a notice of disagreement with that determination.  Additionally, new and material evidence was not received by VA within one year of that decision.  38 C.F.R. § 3.156(b).  Therefore, the May 2007 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The claim was subsequently reconsidered in December 2008 and May 2009 rating decisions.  However, neither of these rating decisions was final as new and material evidence was received prior to the expiration of the appeal periods.  38 C.F.R. § 3.156(b).  The RO next denied the claim in a June 2010 rating decision.  The Veteran disagreed with this decision which resulted in the current appeal. 

In support of his January 2009 claim, and following the May 2009 decision denying the claim, the Veteran submitted an October 2009 private medical opinion from Dr. F.A. Long that opined that some of the Veteran's hearing loss is likely due to his noise exposure in service.  Because this record relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, specifically an indication of a nexus to service, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Accordingly, new and material evidence has been received and the claim for service connection for bilateral hearing loss is reopened.  

 
ORDER

New and material evidence to reopen a claim of service connection for bilateral hearing loss has been presented; to this extent, the appeal is granted.  


REMAND

As stated above, new and material evidence has been received sufficient to reopen the claim for service connection for bilateral hearing loss.  However, before a decision can be reached in this matter, a remand is necessary for an adequate VA examination.  

The Board notes that the Veteran's service entrance examination from August 1966 demonstrated a left ear hearing loss disorder for VA purposes under 38 C.F.R. § 3.385 (50 decibels at 4000 Hz following conversion from American Standards Association (ASA) to International Standards Organization (ISO)-American National Standards Institute (ANSI)); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.)  Based on the August 1966 audiometry results, the Board finds that the Veteran's pre-existing left ear hearing loss was noted upon entrance to active duty service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Although the Veteran's entrance examination reflected some degree of hearing loss, especially in the left ear, his August 1970 separation examination indicated hearing within normal limits bilaterally.  

At his March 2010 VA examination, the Veteran reported pre-service occupational noise exposure at a plant for one year without the benefit of ear protection.  The Veteran testified that post-service he worked at a power company as a gas and diesel mechanic and as a train inspector with the benefit of hearing protection.  See July 2014 Board Hearing Transcript p. 14.  However, post-service occupational audiograms from April 1973 to September 1997 reveal the inconsistent report of the use of hearing protection.  It appears that his post-service occupational hearing evaluations evidence progressive high frequency hearing loss with employment.  See April 1973 to September 1997 Tennessee Valley Authority audiograms.

Furthermore, the Board observes that the March 2010 VA examination was inadequate because the examiner failed to explain the impact, if any, of the Veteran's pre-existing left ear hearing loss noted upon entrance to active duty service, to specifically include the Veteran's pre-service noise exposure, and his normal left ear hearing at separation.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, a new VA examination is necessary.

In March 2011, the Veteran submitted a private medical opinion by Audiologist P.G. Novelli that opined that the pre-existing hearing loss noted at entrance was recorded in error.  The letter explains that a moderately severe high frequency hearing loss cannot "miraculously" correct itself.  Moreover, the medical opinion associated the Veteran's hearing loss to his military service.  However, Audiologist Novelli failed to address the Veteran's pre-service and post-service noise exposure.  The Board does not find this opinion dispositive as it does not discuss or reconcile all relevant facts.  See, e.g. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any and all treatment he received privately and at the VA, to include treatment from the Madison VAMC, for his bilateral hearing loss which are not already of record and provide release forms for private treatment identified.  In particular, obtain VA records from the Madison VAMC dated from October 2013 to the present.  If release forms are provided, obtain any and all private treatment records identified.  

2.  After the above development is complete, and records are obtained to the extent available, schedule the Veteran for an audiological VA examination to determine the current nature and etiology of any hearing loss.

Based on a review of the claims folder and the audiometric findings, including the service treatment records, March 2010 VA examination, and private treatment reports, to specifically include Audiologist P.G. Novelli's March 2011 letter, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral hearing loss is causally or etiologically related to the noise exposure (to include jet engine noise) during the Veteran's period of active duty (October 1966 to October 1970).

The examiner should consider the August 1966 audiometric findings showing left ear hearing loss (50 decibels at 4000 Hz following conversion from American Standards Association (ASA) to International Standards Organization (ISO)-American National Standards Institute (ANSI)), as well as the impact, if any, of the Veteran's 1 year of noise exposure during pre-service employment without hearing protection in connection with the claim.  The examiner should consider the April 1967 (following conversion from ASA to ISO), March 1969, and June 1970 in-service audiograms.  The examiner should consider the August 1970 separation examination, which reflects hearing within normal limits bilaterally.  The examiner should explain the finding of left ear hearing loss on entrance in relationship to the absence of hearing loss upon separation.  In particular, the examiner should opine as to whether it is at least as likely as not that the noise exposure the Veteran experienced from October 1966 to October 1970 caused or aggravated his hearing loss.  

The examiner should also consider the April 1973 to September 1997 post-service audiometric findings as well as the impact of noise exposure during post-service employment in connection with the claim.  In particular, note the April 1973 audiogram following conversion from ASA to ISO and the indications on the post-service audiograms that the Veteran had inconsistent use of hearing protection.

3.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


